Woods, C. J.,
delivered the opinion of the court.
The reasonable construction of sections 2769 and 2770 of the revised code of 1880, will demonstrate the error of the trial court in refusing to quash the affidavit on which this prosecution was based. It is obvious that these two sections were designed to prevent the disturbance of the peace of families, whether consisting of one or more persons. Section 2769 was intended to protect the *579family from tbe ruffianism of wbat is denominated therein tumultuous or offensive conduct, and section 2770 was intended to protect the family from the rowdyism which is denominated therein indecent and profane language, etc. Two offenses against the peace of families are created, viz., that which consists of offensive conduct, and, then, that which consists of offensive language. By section 2770 the use of the prohibited language is made criminal. By section 2769 the prohibited conduct is denounced.
It would require a violent stretch of interpretation to hold that the legislature intended, by these two sections, to flood the courts with trifling and vexatious prosecutions for every merely offensive word spoken, even privately to the individual citizen.
The offense charged in this affidavit was not alleged to have been with a view to disturb the peace of a family, nor any single person constituting a family, nor is it alleged that there was any offensive conduct as distinguished from merely offensive language.
Moreover, and apart from the sections themselves, the fact that the revised code of 1880 omits the provision of the code of 1871, which declared actionable words indictable, is of itself strongly persuasive that the law-making power designed to cut off this source of much vain and annoying criminal prosecution.

Reversed and remanded.